Citation Nr: 0026141	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for emphysema due to 
tobacco use in service.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied service connection for 
emphysema due to tobacco use in service.  

The veteran testified at a videoconference hearing before the 
undersigned in July 2000.  A transcript of that hearing is of 
record.  The matter is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's claim of entitlement to service connection 
for emphysema due to tobacco use in service was received on 
June 10, 1998.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
emphysema due to tobacco use in service is without legal 
merit.  38 U.S.C.A. §§ 1103, 1110 (West Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints or findings of a respiratory disorder.  Chest X-
rays during service were negative.  The respiratory system 
was negative on VA examination in October 1952.  VA 
examinations in February and August 1970 contain X-ray 
studies of the chest that are essentially negative.  The 
earliest objective indication of complaints referable to 
emphysema was in December 1986, when the veteran was seen at 
a VA outpatient clinic and dyspnea on exertion was noted.  On 
a VA examination in January 1987, however, the lungs were 
clear on clinical examination and a chest X-ray, when 
compared to a May 1984 study, showed no change or active 
lesion.  

In a statement dated in November 1998, Richard E. Doner, 
M.D., opined that the veteran has emphysema that was probably 
attributable to tobacco use that began in service and led to 
nicotine addiction.  

The veteran testified in July 2000 that he did not really 
smoke prior to service because he could not afford to buy 
cigarettes.  He stated that he began smoking and became 
nicotine dependent in service.  He reported that he smoked 
excessively in order to stay warm while stationed in Korea in 
the winter.  The cigarettes were provided to him and other 
soldiers at no cost or at very small cost.  He testified that 
he quit smoking at about the age of 26 and that at the height 
of his smoking, he smoked two to three packs of cigarettes a 
day.  The veteran stated that he had seen a private physician 
in about 1954, who diagnosed him with emphysema.  The 
physician indicated that his smoking had caused his 
emphysema.  The veteran said that he had problems with 
breathing and with sore throats or strep throats while on 
active duty but that he did not know that these problems were 
related to his smoking.  He said that following service, he 
was perpetually afflicted with infections and colds and that 
emphysema was diagnosed when he was hospitalized by VA in the 
1980's.  He testified that he tapered off his smoking, 
beginning in 1955, and was essentially completely off 
cigarettes by 1956.  He said that the last time that he 
smoked at all was in the 1960's.  Dr. Doner told him that his 
emphysema was progressive.  Although the veteran testified 
that he was seen at a VA hospital in Oklahoma in September or 
October 1952, this appears to be a reference to the VA 
examination conducted in October of that year.  The veteran 
also testified that he was seen by Dr. J. P. J. in about 
1960.  

A December 1998 statement from a friend of the veteran's 
indicated that the veteran did not smoke prior to service but 
that he smoked in service and afterwards until 1955.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

However, the record shows that the veteran's claim for 
service connection for emphysema due to tobacco use, although 
dated June 8, 1998, was received at the RO on Wednesday, June 
10, 1998.  The date stamp on the reverse side of the claim so 
indicates, and the statement of the case issued to the 
veteran and his representative in February 1999 also reflects 
that the claim was received on June 10, 1998.  The question 
thus arises whether the veteran's smoking claim is precluded 
by law.  

Section 1103(a) of title 38 of the United States Code 
provides as follows:  

Notwithstanding any other provision of 
law, a veteran's disability or death may 
not be considered to have resulted from 
personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.  

A prohibition on the grant of service connection for 
disabilities resulting from the use of tobacco products in 
service was initially added to the law by amendments to the 
provisions of 38 U.S.C.A. §§ 1110 and 1131 that were 
contained in Section 8202 of the Transportation Equity Act 
for the 21st Century, Pub. L. No. 105-178, 112 Stat. 107, 
492, 493, which became effective on June 9, 1998.  Section 
8202(c)(1) of Pub. L. No. 105-178 provided that, except as 
provided in paragraph (2), the amendments applied to any 
claims for compensation received by VA before, on, or after 
the date of enactment of the Act.  Paragraph (c)(2) provided 
that the amendments did not apply However, Section 9014 of Title IX of the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865, amended Section 8202 of the 
Transportation Equity Act for the 21st Century by amending 
chapter 11 of title 38 to insert after section 1102 a new 
section, section 1103, the pertinent part of which is quoted 
above.  Section 9014(a) specifically stated that the 
amendments made by Section 8202 of the Transportation Equity 
Act for the 21st Century "shall be treated for all purposes 
as not having been made."  

Section 9014(a) also amended the effective date provisions of 
the prior act by providing that Section 1103 of title 38, 
United States Code, "shall apply with respect to claims 
received by [VA] after the date of the enactment of this 
Act."  112 Stat. 866.  (Emphasis added.)  However, Section 
9016 of Title IX of the Internal Revenue Service 
Restructuring and Reform Act, which became effective on July 
22, 1998, provides as follows:  

This title [Title IX] and the amendments 
made by this title shall take effect 
simultaneously with the enactment of the 
Transportation Equity Act for the 21st 
Century.  For purposes of all Federal 
laws, the amendments made by this title 
shall be treated as being included in the 
Transportation Equity Act for the 21st 
Century at the time of the enactment of 
such Act, and the provisions of such Act 
(including the amendments made by such 
Act) (as in effect on the day before the 
date of enactment of this Act) that are 
amended by this title shall be treated as 
not being enacted.  

112 Stat. 868.  

The effect of these enactments is to preclude service 
connection for disability based on tobacco use in service for 
all claims received after June 9, 1998.  In this case, 
therefore, there is no legal entitlement to service 
connection for emphysema due to tobacco use in service, as 
the claim for that benefit was not received by VA until June 
10, 1998.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table) (where 
the law and not the evidence is dispositive, the claim must 
be denied on the basis of lack of entitlement under the law).  
It follows that the veteran's claim must be denied.  


ORDER

Service connection for emphysema due to tobacco use in 
service is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 6 -


